UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 8, 2015 CHINA PHARMA HOLDINGS, INC. (Exact name of Registrant as specified in charter) Nevada 001-34471 73-1564807 (State or other jurisdiction (Commission File No.) (IRS Employer of Incorporation) Identification No.) Second Floor, No. 17, Jinpan Road Haikou, Hainan Province, China 570216 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: +86 898-6681-1730 (China) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On December 8, 2015, China Pharma Holdings, Inc. (the “Company”) held its annual shareholders meeting for the fiscal year ended December 31, 2014 (the “Annual Meeting”). Holders of 23,718,238 shares of the Company’s common stock were present in person or by proxy at the Annual Meeting, representing 54.4% of the total outstanding shares of common stock and therefore constituting a quorum of more than one-third of the shares outstanding and entitled to vote at the Annual Meeting as of the record date. The final voting results for each matter submitted to a vote of shareholders at the meeting are as follows. No broker non-votes were counted for any of the proposals as the Company chose to. 1. A proposal to elect five director nominees to our Board of Directors to serve until the next annual meeting (for non-executive directors) or until the annual meeting in three years (for executive directors) and until their successors are elected and qualified: Director’s Name Votes For Votes Withheld Zhilin Li Heung Mei Tsui Gene Michael Bennett Yingwen Zhang Baowen Dong 2. A proposal to approve, on a non-binding, advisory basis, the compensation of our named executive officer as disclosed in the proxy statement pursuant to the compensation disclosure rules of the Securities and Exchange Commission. For Against Abstain 3. A proposal to approve, on a non-binding, advisory basis, the frequency of the advisory vote on executive compensation: One Year Two Years Three Years Abstain Pursuant to the foregoing votes, Zhilin Li, Heung Mei Tsui, Gene Michael Bennett, Yingwen Zhang and Baowen Dong were elected to serve as directors; the compensation of registrant’s named executive officers was approved; and the frequency of the advisory vote on executive compensation was decided to be one year. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 10, 2015 CHINA PHARMA HOLDINGS, INC. By: /s/ Zhilin Li Name: Zhilin Li Title: President and Chief Executive Officer
